Cutting, J.
dissented and expressed his views as follows:
Statute c. 146, § 11, provides, that, “all personal actions on any contract, not limited by any of the foregoing sections, or any other law of the State, shall be brought, within twenty years after the accruing of the cause of action.”
The cause of action on the note in suit, accrued on Nov. 24, 1829, and was “not limited by” section 7, providing for witnessed promissory notes. Consequently, if this suit is brought on the original promise, as is contended for in the opinion, it was barred by force of the statute at the expiration of twenty years from that time; otherwise, if brought on a new promise, such promise not being witnessed, would be barred after six years, and in neither event can the plaintiffs recover.
Section 27 does not restrain the operation of these two sections above cited; that section is “respecting the acknowledgment of a debt, or a new promise to pay it,” and must refer to verbal acknowledgments or promises, and not to a promise implied by an indorsement, which is provided for by section 23, limiting only the four preceding sections, thus leaving sections 7 and 11 in full operation.